DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 11/2/21 which has amendments to the claims and arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1 - 2, 4, 6 - 8, 10, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Ti, generating a desired number of Ti, monitoring angle estimation and the number of Ti produced, pausing Ti generation if the desired number of Ti is generated before the actual end of the angular period is reach, and regularly synchronizing Ti to angle information through direct memory access; Schweikert’s does not synchronize microticks when the number of actual microticks is greater than the estimated number of microticks. Furthermore, no other prior art can be found to motivate or teach applicant’s method for controlling production of microticks including setting a second period of the microticks produced within a next period of the crank sensor signal based on a present extended period of the crank sensor signal when the monitored number of microticks having the first period is greater than the calculated number of microticks, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 7, although Schweikert discloses a system of synchronizing angular position information with a microcontroller that subdivides crank periods into Ti, generates a desired number of Ti, monitors angle estimation and the number of Ti produced, pauses Ti generation if the desired number of Ti is generated before the actual end of the angular period is reach, and regularly synchronizes Ti to angle information through direct memory access; Schweikert’s system does not synchronize microticks when the number of actual microticks is greater than the estimated number of microticks. Furthermore, no other prior art can be found to motivate or teach applicant’s controller for controlling production of microticks wherein the microtick monitoring part is further configured to set a second period of the microticks produced within a next period of the crank sensor signal based on the present period of the crank sensor signal when the monitored number of microticks having the first period is greater than the calculated number of microticks, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856